Notice of Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with R Burns Israelsen on 12/15/2021.
IN THE CLAIMS
Claim 1 line 13: Replace “in response to the separation” with –in response to a determination that the separation--.
Claim 1 line 7: Replace “in a” with –along a--.
Claim 1 line 8: Replace “in a” with –along a--.
Claim 1 lines 12-13: Replace “in the” with –along the--.
Claim 1 line 14: Replace “in the” with –along the--.
Claim 2 line 2: Replace “in the” with –along the--.
Claim 2: Delete the entire text of the claim, and replace with –The method of claim 1, wherein the adjustment of the configurable parameter of the excitation laser module comprises maintaining a desired separation between the pre-pulse and the main pulse along the y-axis--. 

Claim 3 line 2: Replace “in the” with –along the--.
Claim 3: Delete the entire text of the claim, and replace with –The method of claim 1, wherein the adjustment of the configurable parameter of the excitation laser module comprises maintaining a desired separation between the pre-pulse and the main pulse along the x-axis--. 
Claim 5 line 2: Replace “in the” with –along the--.
Claim 10 line 15: replace “in response to the first” with –in response to a determination that the first--.
Claim 11 line 11: replace “in response to the second” with –in response to a determination that the second--.
Claim 18 lines 5-6: Replace “in a” with –along a--.
Claim 18 line 10: Replace “in a” with –along a--.
Claim 18 line 14: Replace “in the” with –along the--.
Claim 18 line 17: Replace “in the” with –along the--.
Claim 19 line 6: Replace “in the” with –along the--.
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art Hsu et al (US 2020/0060015) teaches a method of controlling an extreme ultraviolet (EUV) radiation in lithography system, comprising: generating a plurality of target droplets (DP), by a target droplet generator (115), along an x- axis (top to bottom of page in Fig. 1); generating a pre-pulse and a main pulse from an excitation laser module to convert the target droplets to plasma which generates EUV light ([0026] teaches using a pre-pulse and main pulse); reflecting the 
measuring a separation between a pre-pulse and a main pulse in a y-axis, performing an energy measurement, by a plurality of energy sensors, determining whether the separation between the pre-pulse and the main pulse in the y-axis is changed; and in response to the separation between the pre-pulse and the main pulse in the y- axis is changed, adjusting a configurable parameter of the excitation laser module to set the variation in the energy of the EUV light within an acceptable range, in the combination required by claims 1 and 18.
The prior art does not anticipate or render obvious, alone or in combination, performing an energy measurement, by a first energy sensor and a second energy sensor that are arranged symmetric with the x-axis and located adjacent to the target droplet generator, of the EUV light; calculating a first energy ratio BiY21 according to the claimed equation, and adjusting a configurable parameter of the excitation laser module to set the first energy ratio within the first acceptable range, in the combination required by claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M IACOLETTI whose telephone number is (571)270-5789. The examiner can normally be reached 8 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.